UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8093



AARON HOLSEY,

                                            Petitioner - Appellant,

          versus


WILLIAM W. SONDERVAN, Commissioner,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-2558-JFM)


Submitted:   April 30, 2002                 Decided:   May 22, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aaron Holsey appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 (1994) petition and denying his

motions for reconsideration.   We have reviewed the record and the

district court’s orders and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. See Holsey v. Sondervan, No. CA-01-2558-JFM

(D. Md. Sept. 25, 2001; Oct. 9, 2001; filed Dec. 3, 2001, entered

Dec. 4, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2